Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION 
1. Applicant’s election of Group II (claims 2-4) in the reply filed on December 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).                                                                            
                                                Status of the Application 
2. Claims  2-4 are considered for examination. Claims 1 and 5 are withdrawn from further consideration.
                                                          Priority
3. This application filed on July 31, 2020 is a 371 of PCT/KR2019/001255 filed on January 30, 2019 claims priority benefit of KR10-2018-0012154 filed on January 31, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
                                                   Informalities
4.  The following informalities are noted:

  (ii) claims recite cTP, dNTP, dsDNA. Expanding the terms at least for the first time that it appears in the claim is suggested.  Appropriate correction is required.
                                     Objection to the Abstract of the disclosure
5.   Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
           The instant abstract recites comparative advantage of the method.
6.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Note: this rejection is based on the effective filing date January 30, 2019 of the PCT/KR2019/001255. 
          Kim  teach a method of claim 2-3, for detecting a target nucleic acid comprising a hairpin probe, a primer capable of binding to the stem of the hairpin probe, a DNA polymerase having strand displacement activity and dNTPs to amplify dsDNA, wherein the hairpin probe comprises a loop capable of binding to the target nucleic acid, stem sequences complementary to each other and capable of binding to the primer, complementary trigger probe (cTP) linked to  stem sequences and having a sequence complementary to trigger probe and a cleavage enzyme recognition base sequence between the stem and cTP of a 5’ end of the hairpin probe (page 5, abstract, page 11, line 1-16, page 14, section 2.2).
       Kim teach that the detection is performed by detecting a fluorescence signal by binding to a fluorescent substance (SYBR Green) specifically binding to dsDNA (page 5, abstract, page 14, section 2.2). For all the above the claims are anticipated.
B.  Claims 2-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Master’s thesis, English translation, page 1-31, 2017: cited in IDS filed on 7/31/2020).

          Kim  teach a method of claim 2-3, for detecting a target nucleic acid comprising a hairpin probe, a primer capable of binding to the stem of the hairpin probe, a DNA polymerase having strand displacement activity and dNTPs to amplify dsDNA, wherein the hairpin probe comprises a loop capable of binding to the target nucleic acid, stem sequences complementary to each other and capable of binding to the primer, complementary trigger probe (cTP) linked to  stem sequences and having a sequence complementary to trigger probe and a cleavage enzyme recognition base sequence between the stem and cTP of a 5’ end of the hairpin probe (page 5, abstract, page 11, line 1-16, page 14, section 2.2).
       Kim teach that the detection is performed by detecting a fluorescence signal by binding to a fluorescent substance (SYBR Green) specifically binding to dsDNA (page 5, abstract, page 14, section 2.2). For all the above the claims are anticipated.
                                                     Conclusion
               No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637